MEMORANDUM**
Avtar S. Mahein, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision summarily affirming an immigration judge’s (“IJ”) denial of his applications for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence adverse credibility findings. Gui v. INS, 280 F.3d 1217, 1225 (9th Cir.2002). We deny the petition.
In finding Mahein not credible, the IJ pointed to inconsistencies between Mahein’s testimony and his application. For example, Mahein’s application stated that he was beaten during one of his detentions whereas he testified that he was not. This inconsistency is substantial, goes to the heart of Mahein’s asylum claim that Indian police detained and beat him, and constitutes a specific, cogent reason for finding Mahein not credible. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001) (holding that inconsistencies are not minor when they relate to the basis for petitioner’s alleged fear of persecution).
The IJ also found Mahein not credible because he could not name any of the factions of the All India Sikh Student Federation, although he was a member. This is also a specific, cogent reason, and Mahein has not demonstrated that the evidence compels a contrary result. See id. at 1042.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.